DETAILED ACTION

The following is a final office action is response to communications received on 02/22/2021.  Claims 9-17 & 21-31 are currently pending and addressed below. Claims 1-8 & 18-20 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10 first paragraph, filed 02/22/2021, with respect to claims 9-24 & 29-32 have been fully considered and are persuasive.  The rejection of claims 9-24 & 29-32 has been withdrawn. 
However, the arguments regarding claim 25, on page 10-11, have been fully considered but they are not persuasive.  Applicant argues that Wright merely focuses on a system of various sized components knee components and therefore the combination of Parisi in view of Wright fails to teach the number and possible combinations of components set forth in claim 25.  
The examiner respectfully disagrees.  Firstly, Wright teaches the use of multiple sized femoral and tibial components in order to properly size the system during implantation.  Prosthetic kits are very well known in the art and, as stated in the preceding office action, it would have been obvious to one of ordinary skill in the art to 
Secondly, Claim 25 uses the term “at least” to describe the amount of components in the system.  Lines 1-5 require that there are at least twelve different sized femoral components and at least eleven different sized tibial bearing components.  Therefore, a system comprising at least twelve different sizes of both the femoral and tibial bearing components would read on the claim.  Further, the claim merely requires that ten of the aforementioned twelve different sized femoral and tibial bearing components are “compatible for operable use” with one another.  As Wright teaches the use of a system with at least two different sized femoral and tibial components “compatible for operable use” with one another, the proposed combination/modification provides the motivation to expand the system to the amount of components to compensate for patient size variability and physiology.  Therefore, it is the examiner’s opinion that the previously proposed combination meets the claimed language and the outstanding rejection of claim 25 is maintained and reiterated infra.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parisi et al. (US 8,690,954) in view of Wright (US 8,366,782).
Regarding Claim 25, Parisi discloses the invention substantially as claimed.  Parisi teaches a system for knee arthroplasty comprising: a femoral component (20) including a medial condyle (22) and a lateral condyle (24); and a tibial bearing component (10) including a distal surface; and an articular surface opposing the distal surface (Fig 11), the articular surface including a medial compartment (16) and a lateral compartment (18) configured for articulation with the medial condyle and the lateral condyle of the femoral component, respectively.
However, Parisi does not teach wherein ten of the at least twelve different stock sizes of the family of femoral components are compatible for operable use with ten of the at least eleven different stock sizes of the family of tibial bearing components.
Wright teaches a modular knee implant system (Fig 17) in the same field of endeavor.  Said system comprising a kit comprising various femoral (12) and tibial (15) component sizes to best tailor the components to the sizing needs of the individual patient.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct a surgical kit, based on the device of Parisi, which utilizes and comprises various sized components, specifically femoral and tibial components, as taught by Wright in order to provide the surgeon the perioperative flexibility required to properly size the implant.  One of ordinary skill would appreciate the significance of constructing as comprehensive a "kit", with as many components and associated sizes as was needed, in order to attain the variability required.  Kits are very common in the prosthetic art as patient’s anatomies, pathologies, and lifestyles may dictate the need for a wide range of sizes that no single or universal implant size can provide.  Adding a sizing variation to the bearing components within kit would allow the surgeon more flexibility in providing an implant which more closely replicates the patient’s natural joint structure and physiology.  Further, merely claiming the number of components and the potential number of potential combinations does not amount to a leap in inventiveness and would have obvious benefit to one of ordinary skill.
Regarding Claim 26, the combination teaches wherein the medial compartment is configured relative to the medial condyle to have between about 31% and about 63% of an overall surface area thereof contacted by the medial condyle of the femoral component with the femoral component in 0° flexion (Parisi: Col 19: 10-47).
Regarding Claim 27, the combination teaches wherein the medial compartment is configured to have between about a 1:1 congruence ratio and about a 1.1:1 congruence ratio with the medial condyle (Parisi: Col 19: 10-47), the congruence ratio comprising a ratio of the similarity between a sagittal radius of the medial compartment and a sagittal radius of the medial condyle.
Regarding Claim 28, the combination teaches wherein the medial compartment is configured to have a medial dwell point a distance between about 61% and about 66% of a total anterior-posterior extent of the tibial bearing component as measured from an anterior most point to a posterior most point of the tibial bearing component (Parisi: Fig 3E).

Allowable Subject Matter
Claims 9-17, 21-24 & 29-31 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258.  The examiner can normally be reached on Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN A DUKERT/Primary Examiner, Art Unit 3774